466 F.2d 864
Victor Frank SZIJARTO, Plaintiff-Appellant,v.Charles F. LEGEMAN, Defendant-Appellee.
No. 71-2751.
United States Court of Appeals,Ninth Circuit.
Aug. 24, 1972.

Victor Frank Szijarto, in pro.per. Charles F. Legeman, in pro.per.
Before KOELSCH, ELY and TRASK, Circuit Judges.
PER CURIAM:


1
We affirm the dismissal of plaintiff's action.


2
Plaintiff's claim was one for damages, and purportedly rested upon the Civil Rights Act (42 U.S.C. Sec. 1983).  His allegations in substance were that defendant, an attorney whom plaintiff had retained, failed to render him reasonable assistance during a state criminal trial, to plaintiff's injury.


3
But this Circuit, in common with others, has held that such a claim is not within the purview of the Civil Rights Act, the reason being that an attorney, whether retained or appointed, does not act "under color of" state law. Hence, the claim is not one coming within the jurisdiction of the district court.  Dyer v. Rosenberg, 434 F.2d 648 (9th Cir. 1970); Fletcher v. Hook, 446 F.2d 14 (3rd Cir. 1971); Mulligan v. Schlachter, 389 F.2d 231 (6th Cir. 1968); and see French v. Corrigan, 432 F.2d 1211 (7th Cir. 1970).